DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to 4/21/2021. Claims 1-8 are pending and examined.

Claim Objections
Claims 1-3, 5 and 6 objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, “to the electrodes” is believed to be in error for “to the at least the pair of electrodes”
Regarding claims 2, 3, 5, and 6, “an airflow” is believed to be in error for “the airflow”.
Regarding claim 3, “where the first face and the second face are connected with or adjacent to each other, and configured to generate” is believed to be in error for “where the first face and the second face are connected with or are adjacent to each other, and are configured to generate”.
Regarding claims 2, 3, 5, and 6, “disposed in a region of that is” is believed to be in error for “disposed in a region that is”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel 7,624,941 in view of Schwimley 2010/0133386
Regarding claim 1, Patel teaches a rectifying device  (12) comprising: an air flow generator (12) disposed at an exterior member (one or more of 36, 36, 42, 44, and 46) of a vehicle (30), the exterior member being adjacent to a detector of a sensor (14 as a sensor comprises a detector, see Fig. 3, the sensor is mounted on the exterior member), the air flow generator being configured to generate an air flow (the air flow modified by the plasma actuator see Abstract “The present invention relates to a method of controlling an aircraft, missile, munition or ground vehicle with plasma actuators, and more particularly to controlling fluid flow across their surfaces or other surfaces, which would benefit from such a method”), wherein the air flow generator comprises a plasma actuator (“In this specific embodiment, the plasma actuators 12 and individual sensors 14 are also mounted in close proximity with respect to each other on the airplane's nose 38, wings 36, rudder 42, fins 44 and boattail 46”) that comprises at least a pair of electrodes (54 and 56 “FIG. 4 is a cross-sectional view of a wing 36 of an airplane with one plasma actuator 12 being located or placed on the leading edge 50 of the wing 36. The plasma actuator 12 used is a dielectric-barrier-discharge or surface discharge plasma actuator. This particular actuator consists of two electrodes 54, 55 separated by a dielectric material 56. The bottom surface 58 of the plasma actuator being attached or bonded to the surface 60 of the wing 36. The dielectric material 56 isolating or encapsulating the second electrode 55 from the fluid (not shown) passing over the control surface or wing 36 and from the first electrode 54. The dielectric material 56 for this particular actuator is a Kapton film. The method of the present invention activates and deactivates the plasma actuator 12 at a frequency based on the velocity of the fluid passing over the control surface or wing 36 as in this case divided by the placement distance of the plasma actuator from the trailing edge or aft end 52 of the surface, or the extent of flow separation”) and a power source (the source of the DC power and the carrier frequency taught infra) and that is configured to apply an alternating current voltage to the electrodes (the alternating current voltage provided by the power source as a 10 kHz to 65 kHz sine wave, square wave, triangle waves or sawtooth wave “The power source for the plasma actuators is direct current (DC). The plasma actuators in the specific embodiments within this application preferably use ±24 volts DC. The power required for these embodiments is generally 150% of the power applied to the actuator itself. Any type of power available can be converted to direct current and for these specific embodiments is preferably +24 volts DC. The efficiency of commercial off-the-shelf converters can range from 80% to as high as 96%. These can be AC-to-DC type or DC-to-DC type converters depending on what source of power is being used. Ordinary household AC power for instance can be converted to ±24 volts DC. The same can be said for 12 volts DC which is available in most ground vehicles. Power levels applied to an actuator are dependent on the application of the actuator and whether the actuator is being operated in the steady or unsteady mode. In the steady mode, the actuator is continuously on and in the unsteady mode the actuator is switched on and off at a particular modulation/pulsing frequency, which is set by taking the velocity in meters/second and dividing this by the placement distance in meters of the plasma actuator or by the extent of flow separation. Effective results in “steady operation” can be achieved using 40-watts per linear foot of actuator. This is assuming 100% duty cycle operation. If the actuator is cycled on and off, the on time can be as low as 10% of the total time where as the off time is 90%. At a 10% duty cycle, the total power consumed by an actuator running 40-watts per linear foot is only 4-watts per linear foot. Effective results, thus, in the “unsteady operation” can be achieved using only 4-watts per linear foot of actuator. The carrier frequency applied to an actuator is dependent on the construction of the actuator. The frequency can range from 10 kHz to 65 kHz and be in the form of a sine wave, square wave, triangle waves or sawtooth wave. The amplitude of the voltage applied to an actuator is dependent on the construction of the actuator. The voltage is typically expressed in volts peak to peak, and can range from 4 KVpp to 20 KVpp. The modulation frequency of the actuator is dependent on the flow speed and the extent of flow separation (as discussed before)”).
Patel as discussed above does not teach the sensor being disposed such that at least a portion of a detection range of the detector includes a rear region behind a plane in a traveling direction of the vehicle, the plane being parallel to a width direction and a vertical direction of the vehicle
Patel teaches the sensor as measuring the fluid flow susceptible to flow separation (“In measuring or estimating the velocity of fluid flowing past the surface, any technique known to those skilled in the art can be used. The velocity of a fluid flowing over surface can be measured by a number of different types of sensors. These sensors include but are not limited to dynamic pressure sensors (fast-response sensors), pitot static tubes, laser Doppler anemometry, particle image velocimetry, a speedometer, and hot wire and hot film anemometry. … Preferably, the velocity of the fluid is measured as close to the plasma actuator as possible to most accurately help in determining the actuation characteristics of the plasma actuator. More preferably, at least one sensor is used to measure velocity. Preferably, the sensor used is located within 24 cm from the plasma actuator, more preferably under 12 cm and most preferably under 6 cm” … “Optionally a sensor is located or positioned to detect or predict flow separation or conditions of the fluid near the plasma actuator. The sensor(s) of the present invention include but are not limited to a dynamic pressure sensor, shear stress sensor (hot film anemometer, a direct measurement floating-element shear stress sensor), inertial measurement unit or system, and other sensors known to those skilled in the art whose signal could be used to estimate or determine flow condition such as separation on the surface of the missile or aircraft, which may function as a trigger point for actuating the plasma actuator”).  As shown in Fig. 5 the flow separation that would be measured by the sensor occurs at 62, 64, and 66 which is in a rear region behind a plane in a traveling direction of the vehicle (the plane can be defined in front of the wing, as such, 62-64 are in a rear region behind a plane in a traveling direction of the vehicle, with the plane being defined as orthogonal to the longitudinal axis of the plane, which results in the plane being parallel to a width direction and a vertical direction of the vehicle)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to disposed the sensor such that at least a portion of a detection range of the detector includes a rear region behind a plane in a traveling direction of the vehicle, the plane being parallel to a width direction and a vertical direction of the vehicle to facilitate detection of the flow separation 62, 64, and 66 that supports the operation of the plasma actuator of Patel.
Patel as discussed above does not teach wherein the air flow separates from the detector of the sensor a travelling wind that accompanies travel of the vehicle.
Schwimley teaches controlling some of the actuators to induce boundary layer separation which would read on the air flow separating (as the separated boundary layer) from the detector of the sensor (the detectors downstream of any 12 on wing 36), a travelling wind that accompanies travel of the vehicle (the wind flowing over the exterior member) (see [0030] The plasma actuators 10 may be used for directional control purposes, for instance at low angle of attack, by controlling the actuators 10 on the wings 14a and 14b differently. For example, by controlling the plasma actuators 10 on wing 14a so that one effect is achieved, for example preventing flow separation, while controlling the actuators 10 on wing 14b to induce flow separation, directional control of the aircraft 12 can be achieved. The directional control results from the differential drag produced by the cooperative effects of the plasma actuators 10 on the wings 14a and 14b, and the moment arm generated at each wingtip about the centerline of each wing 14a and 14b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel with Schwimley to provide the benefit of directional control.
Regarding claim 2, Patel in view of Schwimley teaches the invention as discussed above.
Patel further teaches wherein the exterior member comprises a first face (a portion of the upper portion of wing 36 that slopes downward starting with the center row of actuators 12) that faces a rearward direction of the vehicle (see Fig. 5), the detector of the sensor being provided at the first face (see Fig. 5, the 6 downstream most 14 are placed on the first face), and a second face that extends toward a forward direction of the vehicle from an end of the first face (the portion of the upper wing upstream of the first face) or from a portion of the first face near the end, the end being adjacent to the detector, and wherein the air flow generator is provided at the second face (the upstream most actuators are on the second face) and configured to generate an air flow that comprises a velocity component in a direction away from the second face (the boundary flow separation induced by the actuators as discussed in claim 1 is an air flow away from the surface of the wing, as such the airflow comprises a velocity component in a direction away from the second face).
Regarding claim 3, Patel in view of Schwimley teaches the invention as discussed above.
Patel further teaches wherein the exterior member comprises a first face (a portion of the upper portion of wing 36 that slopes downward starting with the center row of actuators 12) that faces a rearward direction of the vehicle (see Fig. 5), the detector of the sensor being provided at the first face (see Fig. 5, the 6 downstream most 14 are placed on the first face), and a second face that extends toward a forward direction of the vehicle from an end of the first face (the portion of the upper wing upstream of the first face) or from a portion of the first face near the end, the end being adjacent to the detector, and wherein the air flow generator is provided near a location where the first face and the second face are connected with or adjacent to each other (see Fig. 5, all of the actuators are near the line connecting the first and second face), and configured to generate an air flow that comprises a velocity component toward the rearward direction of the vehicle (the flow separation 62, 64, and 66 is shown as being directed towards the rear of the vehicle, there is no flow reversal shown, only separation is indicated).
Regarding claim 4, Patel in view of Schwimley teaches the invention as discussed above.
Patel further teaches wherein the exterior member constitutes a portion of a side surface of the vehicle or an upper surface of the vehicle (the wing 36 has an lateral most surface which is a side surface of the vehicle and the upper surface of the wing is an upper surface of the vehicle), and wherein the air flow generator is disposed in a region of that is, in a forward direction of the vehicle, ahead of a location where the detector is provided in the exterior member (see Fig. 5, two of the rows of air flow generators 12 are disposed a forward direction of the vehicle, ahead of a location where some of the detectors 14 are provided in the exterior member).
Regarding claims 5-8, Patel in view of Schwimley teaches the invention as discussed above.
Patel further teaches an air flow guide (the top surface of the wing 36) configured to cause a portion of an air flow generated by the air flow generator to be ejected along a face at which the detector is provided (see Fig. 5).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741